DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 10 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (hereinafter Liu) (US 2016/0088288A1).
Regarding claim 1:  Liu discloses an obtaining unit (Fig. 2, stereo camera 10) configured to obtain a moving image including a plurality of images (Fig. 2, scene diagram and par. 19); a density estimating unit configured to estimate a density distribution of a target object based on an image of the plurality of images (Besides, the stereo camera and the automatic range finding method of measuring the distance between the stereo camera and the reference plane of the present invention can apply the coarse-to-fine computation for the disparity-map video, to accurately find out the top of the object (which can be the human head) for analysis of the people-flow information and illustration of people-flow trace distribution., par. 31); a position estimating unit configured to estimate a position of the target object in the image based on the density distribution (Final, step 310 is executed to apply a coarse-to-fine computation for the disparity-map video to find out position of the object 18 in the disparity-map video, so as to conveniently trace a movement of the object 18., par. 22); and a measuring unit configured to measure a flow of the target object from positions of the target object m the plurality of images (Besides, the stereo camera and the automatic range finding method of measuring the distance between the stereo camera and the reference plane of the present invention can apply the coarse-to-fine computation for the disparity-map video, to accurately find out the top of the object (which can be the human head) for analysis of the people-flow information and illustration of people-flow trace distribution., par. 31).
Regarding claim 2:  Liu satisfies all the elements of claim 1.  Liu further discloses wherein the density distribution indicates a region in the image where the target object is estimated to present (In conclusion, the stereo camera and the automatic range finding method of measuring the distance between the stereo camera and the reference plane of the present invention can automatically estimate the distance of the stereo camera relative to the reference plane, and automatically determine parameters of the object correspondingly for the distance, so as to dramatically decrease time and procedure of manual adjustment. Besides, the stereo camera and the automatic range finding method of measuring the distance between the stereo camera and the reference plane of the present invention can apply the coarse-to-fine computation for the disparity-map video, to accurately find out the top of the object (which can be the human head) for analysis of the people-flow information and illustration of people-flow trace distribution., par. 31).
Regarding claim 4:  Liu satisfies all the elements of claim 1.  Liu further discloses wherein the position estimating unit is farther configured to calculate the position of the target object on the basis of a plurality of positions in the image which are estimated to indicate the position of the target object (Final, step 310 is executed to apply a coarse-to-fine computation for the disparity-map video to find out position of the object 18 in the disparity-map video, so as to conveniently trace a movement of the object 18., par. 22), the plurality of positions being adjacent to each other (Step 504 of determining whether to set at least one coarse selected zone Z2 from the plurality of coarse candidate zones Z1 can include steps of comparing a pixel average value of the coarse candidate zones Z1 with a whole pixel average value of the disparity-map video, or comparing the pixel average value of the coarse candidate zones Z1 with a pixel average value of an adjacent zone., par. 24).
Regarding claim 10:  Liu satisfies all the elements of claim 1.  Liu further discloses wherein the measuring unit is further configured to measure the number of target objects (Besides, the stereo camera and the automatic range finding method of measuring the distance between the stereo camera and the reference plane of the present invention can apply the coarse-to-fine computation for the disparity-map video, to accurately find out the top of the object (which can be the human head) for analysis of the people-flow information and illustration of people-flow trace distribution., par. 31) moved from a first region to a second region (As the object 18 with sufficient height is located within the sensing range of the stereo camera 10, the coarse selected zone Z2 is at least one of the plurality of coarse candidate zones Z1. However, the object 18 may be not located within the sensing range of the stereo camera 10, or the object 18 may not be sensed due to insufficient height, and the coarse selected zone Z2 is not always set in the disparity-map video while executing step 504., par. 27), the first and second regions being separated by a measuring region (Figs. 6-8) where a flow of the target object is to be measured (In conclusion, the stereo camera and the automatic range finding method of measuring the distance between the stereo camera and the reference plane of the present invention can automatically estimate the distance of the stereo camera relative to the reference plane, and automatically determine parameters of the object correspondingly for the distance, so as to dramatically decrease time and procedure of manual adjustment. Besides, the stereo camera and the automatic range finding method of measuring the distance between the stereo camera and the reference plane of the present invention can apply the coarse-to-fine computation for the disparity-map video, to accurately find out the top of the object (which can be the human head) for analysis of the people-flow information and illustration of people-flow trace distribution., par. 31).
Regarding claim 17:  The structural elements of apparatus claim 1 perform all of the steps of method claim 17.  Thus, claim 17 is rejected for the same reasons discussed in the rejection of claim 1. 
Regarding claim 18:  Arguments analogous to those stated in the rejection of claim 1 are applicable.  A non-transitory computer-readable medium storing a program is inherently taught as evidenced by operating processor 14 and various memories stored therein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Choutas et al. (hereinafter Choutas) (US 2019/0303677 A1).
Regarding claim 15:  Liu satisfies all the elements of claim 1.  Liu further discloses wherein the density estimating unit is further configured to estimate the density distribution (Besides, the stereo camera and the automatic range finding method of measuring the distance between the stereo camera and the reference plane of the present invention can apply the coarse-to-fine computation for the disparity-map video, to accurately find out the top of the object (which can be the human head) for analysis of the people-flow information and illustration of people-flow trace distribution., par. 31).
	Liu fails to specifically address using a neural network.
	Choutas discloses using a neural network (neural network, par. 142).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include using a neural network in order to classify actions performed by subjects in a target video as taught by Choutas (par. 142).
Regarding claim 16:  Liu satisfies all the elements of claim 1.  Liu further discloses wherein the position estimating unit is further for estimating the positions of the target object (Final, step 310 is executed to apply a coarse-to-fine computation for the disparity-map video to find out position of the object 18 in the disparity-map video, so as to conveniently trace a movement of the object 18., par. 22).  
	Liu fails to specifically address using a neural network.
	Choutas discloses using a neural network (neural network, par. 142).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include using a neural network in order to represent an evolution of a position estimation of the key point during the video as taught by Choutas (par. 142).
Allowable Subject Matter
Claims 3, 5-9 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664